Appeal from that part of an order of Supreme Court, Onondaga County (Centra, J), entered September 26, 2002, that awarded plaintiff $583,698.80 in damages, plus interest and costs, against defendants 81 & 3 of Watertown, Inc., Pasquale D. Cipolla, Mary Ripper, Bella Vista Group, Inc. and Innovative Realty, Inc.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present — Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.